Title: To Alexander Hamilton from Aaron Ogden, 7 May 1800
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir,
            Elizabeth-Town May. 7. 1800
          
          It is with great regret, that I forward the enclosed letter to me, enfolding one to you, from Major Adlum. I however hope, that a further accomodation to him, of the few days, which his affairs seem to require,  will prevent the necessity of his adhering to the election, which he has made, between an important sacrifice of private interest and the resignation of his commission.
          I have the honor to be with the most perfect respect Your Mo. Ob. servt. 
          
            Aaron Ogden
          
          Major General Alexr. Hamilton.
        